DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment dated 1/11/21 . Claim 2 has been cancelled.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “111” has been used to designate both “transparent substrate 111, see fig. 3 and a light-transmitting and shielding layer , see fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale,
or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3 ,and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang et al. (CN Patent Publication (108462767); hereinafter referred to as Ouyang.
Regarding claim 1, Ouyang discloses A frame assembly, comprising:
(Ouyang discloses i.e. a mobile terminal (see fig. 2 and the corresponding parts of the description) having a surrounding frame (outer casing 240), the frame having a light transmitting structure in the form of a through-hole, and a light transmitting member 130 disposed in corresponding to the light transmitting structure.)	
	a light-transmitting structure; and a light-transmitting member disposed corresponding to the light-transmitting structure; wherein the light-transmitting member is configured to absorb or reflect light such that a luminous flux of light passing through the light-transmitting member is less than that of incident light 
(Ouyang discloses: see page 8, On the bottom plate of the middle frame 270, a through hole is opened corresponding to the position of the first photosensitive device 110, so that the light incident surface 111 of the first photosensitive device 110 can be set toward the display screen 220 through the through hole, In turn, the light incident surface 111 of the first photosensitive device 110 can receive light projected through the 
through holes on the bottom plate of the touch screen 210, the display screen 220 and the middle frame 270).
More specifically, Ouyang discloses i.e. a mobile terminal (see fig. 2 and the corresponding parts of the description) having a surrounding frame (outer casing 240), the frame having a light transmitting structure in the form of a through-hole, and a light transmitting member 130 disposed in corresponding to the light transmitting structure. The member is intrinsically configured to transmit less light than the incident light due to its intrinsic material properties. Therefore Ouyang anticipates the frame of claim 1.
	and the light-transmitting member has a higher absorptivity or reflectivity of the incident light than its light transmittance of the incident light.
 Ouyang discloses (see page 7: the photosensitive performance of the second photosensitive device 120, the light transmittance of the light guide device 130 may be greater than or equal to 10%  (Reads on reflectivity of incident light.) and less than 100%. When the light conductivity of the light guide device 130 is set to be greater than or equal to 10%, it can be ensured that the second photosensitive device 120 can receive the environment conducted to the light incident surface of the second photosensitive device via the light guide device 130 Light to ensure good photosensitive performance of the second photosensitive device 120. Preferably, the light transmittance of the light guide device 130 is greater than or equal to 12%).
	
Regarding claim 3, Ouyang discloses everything as applied above (see claim 1), in addition, Ouyang discloses “wherein the light-transmitting member comprises a transparent substrate and a light- shielding layer disposed on the transparent substrate, wherein the light- shielding layer is configured to absorb or reflect light. 
(Ouyang discloses: The light transmitting member 130 is a substrate having an inner and an outer surface, each of which reflects light and is therefore a light-transmitting and shielding layer, see page 7: the material of the light guide device 130 may be any light guide material whose light transmittance can meet the working performance of the photosensitive device. For example, light guide materials such as glass, plexiglass, or PPSU (Polyphenylene sulfone resins). The appearance of the light guide device 130 can be adjusted according to requirements).

Regarding claim 8, Ouyang discloses everything as applied above (see claim 1), in addition, Ouyang 
discloses wherein the light-transmitting structure comprises a structure made of a light-transmitting material in the frame assembly.
 (Quyang:, see page 7: the material of the light guide device 130 may be any light guide material whose light transmittance can meet the working performance of the photosensitive device. For example, light guide materials such as glass, plexiglass, or PPSU (Polyphenylene sulfone resins). The appearance of the light guide device 130 can be adjusted according to requirements).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, 

The following is a quotation of 35 U.S.C. 103 which forms the basis for ah obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Quyang in view of Zhang et al. (CN Patent Publication 108494899; hereinafter referred to as Zhang  or ‘899.).
	Regarding claim 4, Quang discloses everything as applied above (see claims 1 and 3), with the exception of dollowing limitation, which is disclosed by , Zhang , as follows:
wherein the light- shielding layer is coated on a surface of the transparent substrate 
(‘899: see page 3: the glass cover plate 10 includes a body portion 12 and an edge connecting portion 14. The glass cover 10 is made of a light-transmitting material. Specifically, the light-transmitting material of the present application is a material that can transmit visible light with a wavelength in the range of 350-800 nm, so that ambient light can pass through the edge connection portion 14 of the glass cover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang with limitations of ‘899  for the purpose of creating a thin, useful mirror opposite the viewing screen.
Regarding claim 5, Quang discloses everything as applied above (see claims 1 and 3), with the exception of 

wherein the light-transmitting member comprises two opposing transparent substrates, and the light shielding layer is sandwiched between the two opposing transparent substrates.
(‘899:see page 5: the edge connecting portion 14 of the glass cover 10 and the decorative ring 30 may also be integrally formed by injection molding, which is not specifically limited. In the same way, in different embodiments, the connection between the decorative ring 30 and the housing 20 may be glued or injection molded, and a limiting structure may also be provided on the housing 20 to fix the decorative ring 30, which is not specifically limited).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang with limitations of ‘899  for the purpose of avoid the angle injection of ambient light hits the
sensor assembly 50 on the side, and then make the more angle of ambient light can hit the sensor assembly 50
of the light receiving surface 52 on.

	Regarding claim 6, Ouyang discloses everything as applied above (see claim 1), and also discloses 
following limitation:
“wherein the light-transmitting structure comprises at least one of: a structure having a hole; or a 
structure having a slit, 
(Quyang:, see figure 2 and the last paragraph on page 8: the frame having a light transmitting structure in the form of a through-hole, and a light transmitting member 130 disposed in corresponding to the light transmitting structure)
Ouyang does not disclose following limitation, which is disclosed by ‘899, as follows:
and wherein the light-transmitting member is configured to block the hole or the slit to make the frame assembly becomes an integral structure.
  	(‘899:, [0019] The optical filter is formed by an array of optically clear or transparent areas, e.g., " holes" which transmit light, in a "field" which blocks light formed by substrate patterning. The arrangement produces a filter with a diameter and pitch suitable for integrating with a sensor, such as a standard CMOS Image Sensor die (CIS).)


Regarding claim 7,  Ouyang in view of ‘889 discloses everything as applied above (see claims 1 and 6), in addition, Ouyang discloses wherein the light-transmitting member is aligned with the structure having the hole or a region around the structure having the slit. 
(Quyang:, see figure 2 and the last paragraph on page 8: the frame having a light transmitting structure in the form of a through-hole, and a light transmitting member 130 disposed in corresponding to the light transmitting structure).

Regarding claim 10, Quyang discloses everything as applied above (see claim 1), with the exception of following limitation, which is disclosed by  ‘899 , as follows:
a side edge forming a cavity for accommodating components of the terminal, wherein the side edge comprises the frame assembly according to claim 1. 
(‘899: (see page 3: The electronic device 100 includes a glass cover 10, a housing 20 located on one side 
of the glass cover 10, a display screen 40 sandwiched between the glass cover 10 and the housing 20, and 
a sensor assembly 50 arranged on the housing 20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang with limitations of ‘899 for the purpose of creating a thin, useful mirror opposite the viewing screen.

	Regarding claim 11, Quyang in view of Zhang discloses everything as applied above (see claims 1 and 10), with the exception of following limitations, which are disclosed by , ‘899, as follows: 
“a support member which is connected to the frame assembly. 
(‘899:, see page 4: the electronic device 100 further includes a supporting portion 26 on which the
 sensor assembly 50 is disposed. The supporting portion 26 is used to make the light receiving surface 52 of the sensor assembly 50 inclined to the side where the edge connecting portion 14 is provided). 

modify Quyang with limitations of ‘899 for the purpose of design choice thereby using known material and techniques to render expected results.

Regarding claim 12, Quyang in view of Zhang discloses everything as applied above (see claims 1 and 10), with the exception of following limitation, which is disclosed by ‘899, as follows:
 wherein the support member comprises an abutment surface recessed toward outside of the terminal housing; and the outer frame comprises a laterally extending abutting surface which abuts against the abutment surface
 (see page 3: The electronic device 100 includes a glass cover 10, a housing 20 located on one side of the glass cover 10, a display screen 40 sandwiched between the glass cover 10 and the housing 20, and a sensor assembly 50 arranged on the housing 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to 
modify Quyang with limitations of ‘899 for the purpose of ambient light can pass through the edge of the 
glass cover plate of the connecting part 14 through the projection to the sensor assembly  on.

Regarding claim 13, Quyang in view of Zhang discloses everything as applied above (see claim 10), with 
the exception of following limitation, which are disclosed by , ‘899, as follows:  
wherein a photosensitive surface of the photosensor is disposed corresponding to the light-transmitting member (see page 3: The electronic device 100 includes a glass cover 10, a housing 20 located on one side of the glass cover 10, a display screen 40 sandwiched between the glass cover 10 and the housing 20, and a sensor assembly 50 arranged on the housing 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang with limitations of ‘899 for the purpose of ambient light can pass through the edge of the glass cover plate of the connecting part 14 through the projection to the sensor assembly  on.

Regarding claim 14, Quyang in view of Zhang discloses everything as applied above (see claims 1 and 13), 

 a screen frame (40) in which an auxiliary light-transmitting structure (30) and an auxiliary light-
transmitting member (60) corresponding to the auxiliary light-transmitting structure (30) are formed 
(‘899: , see page 5: a glue 60 is further included, and the edge connecting portion 14 of the glass cover plate 10 is fixedly connected to the decorative ring 30 through the glue 60)\ 
Wherein the auxiliary light-transmitting member  is configured to absorb or reflect  light such that a luminous flux of light passing through the auxiliary light-transmitting member is less than that of incident light 
(‘899: see page 5: the decorative ring 30 in the present application is made of a light-transmitting material, specifically a material that can transmit visible light with a wavelength in the range of350-800 nm)\ 
and the terminal further comprises a second photosensor (50) disposed corresponding to the auxiliary light-transmitting member 
(see page 3: The electronic device 100 includes a glass cover 10, a housing 20 located on one side of the glass cover 10, a display screen 40 sandwiched between the glass cover 10 and the housing 20, and a sensor assembly 50 arranged on the housing 20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang with limitations of ‘899 for the purpose of ambient light can pass through the edge of the glass 
cover plate of the connecting part 14 through the projection to the sensor assembly  on.

Regarding claim 15, Quyang in view of Zhang discloses everything as applied above (see claim1 , 10 and 13--14), with the exception of following limitation, which are disclosed by , Zhang, as follows:  
wherein the photosensor and the second photosensor comprise  at least one 
of a structured light module 
(‘899:, see page 7: the sensor assembly 50 may be a light sensing element. In other embodiments, the sensor assembly 50 may also be a two-in-one or three-in-one integrated sensor device that inegrates a light sensing element and other sensors), an optical fingerprint recognition module, an optical distance monitoring module and a camera module.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to 


Regarding claim 16, Quang in view of Zhang discloses everything as applied above (see claims 1, 10, 13-
15), with the exception of following limitation, which are disclosed by , Zhang, as follows:  
 wherein the terminal is a mobile phone and further comprises a display screen 
(‘899: see page 3: the electronic device 100 provided by the present application may be a mobile phone, display screen is inherent to a conventional mobile phone. The electronic device 100  comprises a glass cover plate 10, a glass cover plate 10 on one side of the housing 20, and is clamped between the glass cover plate 10 with the shell 20 between the display screen 40, and is fixed to the shell 20 on the sensor assembly 50. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang with limitations of ‘899 for a part of the shelter from the sensor assembly 50 to obtain the light
path of the ambient light..

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Quyang in view of Lamberger (United States Patent 20160077401), henceforth, ‘401.
Regarding claim 9, Quyang discloses everything as applied above (see claim 1), however, Quyang fails to disclose following limitation, which is disclosed by ‘401, as follows:
wherein the light-transmitting member comprises a two-way mirror; 
(‘401: [013] There are two basic types of true mirrors: conventional and two-way. [0015] The two-way mirror is then positioned so as to be able to separately control the amount of light on the front side of the mirror as well as on the back side. For the front side to serve as a mirror, lighting on this side must be relatively brighter than lighting on the back side. When the two-way mirror is a window in a wall separating two rooms, the front room has the reflective side of the mirror, and a back room has the back side of the mirror.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang by limitations of ‘401 for the purpose of design choice thereby using known material and techniques to render expected results.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Quyang in view of ‘899 (Zhang) and 
further, in view of Adachi et al (United States Patent 20050156813), henceforth, ‘813.
For claim 17, Quang in view of ‘899 discloses all limitationbs of subject matter, as applied to precedingclaims1, 10 and 13-16, with the exception of following limitation, which is disclosed by ‘813, as follows:
wherein the light- transmitting member comprises a mirror, and is configured to shield by absorbing or reflecting light, such that a shielding effect of the frame assembly is realized.
(‘813: [0447] the light transmitted through the half mirror 2 is preferably absorbed by the light shield member in order to prevent the thus transmitted light from acting as stray light which causes deterioration of the image quality.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang in view of ‘899  with limitations of ‘813 for the purpose of avoiding deterioration of the image.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Quyang in view of ‘899 (Zhang) and ‘813 and, further, in view of Coverstone (United States Patent 9300347), henceforth, ‘347.
For claim 18, Quang in view of ‘899 and ‘813 discloses all limitations of subject matter, as applied to preceding claims 1, 10 and 13-17, with the exception of following limitation, which is disclosed by ‘347, as follows:
wherein the frame assembly has a seamless structure (160) without an open pore (See figure 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang in view of ‘899 and ‘813 with limitations of ‘347 for the purpose of frame strength.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-18 have been considered but are moot because the new  ground of rejection does not rely on any reference applied in the prior rejection of record for any 
teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Inder Mehra whose telephone number is (571)272-3170. The examiner can normally be reached on Monday to Friday 9:00 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https ://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDER P MEHRA/Primary Examiner, Art Unit 2647